IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                            NOS. WR-90,006-01 AND WR-90,006-02


                          IN RE BRIANA NICOLE ADAMES, Relator


        ON APPLICATIONS FOR WRITS OF MANDAMUS AND PROHIBITION
          CAUSE NO. 19-0945CR IN THE COUNTY COURT AT LAW NO. 1
                            FROM HAYS COUNTY


       Per curiam.

                                            ORDER


       Relator has filed motions for leave to file writs of mandamus and prohibition pursuant to the

original jurisdiction of this Court. In them, she contends that her appellate attorney has attempted

to file various documents necessary to her appeal, including notice of appeal, notice of appearance,

and a request for preparation of the clerk’s record for appeal in the County Court at Law No. 1 of

Hays County. Relator alleges that Respondent, the Hays County Clerk, refuses to file the documents

unless Relator first pays a fee.

       In these circumstances, additional facts are needed. Respondent, the County Clerk of Hays

County, is ordered to file a response stating whether Relator has attempted to file documents with
                                                                                                      2

the Hays County Clerk, and whether the Clerk is requiring payment of fees before filing such

documents. If the Clerk is requiring payment of fees as a condition of filing documents pertaining

to Relator’s appeal, the Clerk shall state what those fees are and shall provide the legal basis

authorizing the collection of such fees in a criminal matter. These applications for leave to file writs

of mandamus and prohibition shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.



Filed: July 3, 2019
Do not publish